—Order, Supreme Court, New York County (Edward Lehner, J.), entered March 6, 1998, which granted plaintiff’s motion to enforce the parties’ settlement agreement to the extent of directing defendants to release to plaintiff certain funds, held in escrow by their attorney under that agreement, unanimously affirmed, with costs.
Because the record demonstrates full performance of every provision of the court-ordered stipulation by plaintiff and its Board, the proposed Modification Agreement tendered by *128defendants was without any legal justification, and a nullity as far as relieving defendants from their obligation to release the escrow funds. Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.